Department of H:

ealth and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

(FDA No.

FDA-2015-H-0378)

Complainant

Vv.

Citi Deli L-L.C. / Ahmed Hassaballa

d/b/a Citi

Deli and Grocery,

Respondent.

Docket No. C-15-1210

Decision No. CR3744

Date:

April 7, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP)

began this matter by serving an administrative

complaint on Respondent, Citi Deli L.L.C./Ahmed Hassaballa d/b/a Citi Deli and
Grocery, at 1528 Monroe Avenue, Neptune, New Jersey 07753, and by filing a copy of

the complaint with the Food and Drug A
Management. The complaint alleges tha
cigarettes to minors and failed to verify,

dministration’s (FDA) Division of Dockets
t Citi Deli and Grocery impermissibly sold
by means of photo identification containing a

date of birth, that the purchasers were 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money

penalty against Respondent Citi Deli and

Grocery.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on February 11, 2015, CTP served the
complaint on Respondent Citi Deli and Grocery by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed

penalty.

Respondent Citi Deli and Grocery has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory

statements) are true. Specifically:

At approximately 11:05 a.m. on June 20, 2013, at Respondent’s business
establishment, 1528 Monroe Avenue, Neptune, New Jersey 07753, an FDA-
commissioned inspector observed Respondent’s staff selling a package of
Marlboro cigarettes to a person younger than 18 years of age. The inspector also
observed that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

In a warning letter dated July 18, 2013, CTP informed Respondent of the
inspector’s June 20, 2013 observations, and that such actions violate federal law,
21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that Respondent’s
failure to correct its violations could result in a civil money penalty or other
regulatory action;

At approximately 12:24 p.m. on August 28, 2014, at Respondent’s business
establishment, 1528 Monroe Avenue, Neptune, New Jersey 07753, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Newport Box 100s cigarettes to a person younger than 18 years of age. The
inspectors also documented that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent Citi Deli and Grocery’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent Citi
Deli L.L.C./Ahmed Hassaballa d/b/a Citi Deli and Grocery. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

